Citation Nr: 9915202	
Decision Date: 05/28/99    Archive Date: 06/07/99

DOCKET NO.  98-00 956	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for post-
traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David A. Brenningmeyer, Counsel



INTRODUCTION

The veteran served on active duty from July 1968 to July 
1970.

By a decision entered in November 1991, the RO denied service 
connection for PTSD.  The veteran was notified of the RO's 
determination, and of his appellate rights, but did not 
initiate an appeal within one year.  See 38 C.F.R. § 19.129 
(1991).  Consequently, the question of whether new and 
material evidence has been received to reopen the claim must 
now be addressed.  38 U.S.C.A. §§ 5108, 7104(b) (West 1991); 
38 C.F.R. §§ 3.156, 20.1103 (1998).

In a November 1996 statement, the veteran raised the issue of 
entitlement to service connection for disability due to 
exposure to Agent Orange.  That matter has not been developed 
for appellate review, and is referred to the RO for 
appropriate action.


REMAND

As noted above, the veteran's claim of entitlement to service 
connection for PTSD has been the subject of an adverse prior 
final decision.  As a result, his current claim of service 
connection may be considered on the merits only if "new and 
material evidence" has been submitted since the time of the 
prior adjudication.  38 U.S.C.A. §§ 5108, 7104, 7105 (West 
1991 & Supp. 1999); 38 C.F.R. § 3.156 (1998); Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991); Evans v. Brown, 
9 Vet. App. 273 (1996).

The Board must consider the question of whether new and 
material evidence has been submitted because it goes to the 
Board's jurisdiction to reach the underlying claim and 
adjudicate the claim de novo.  See Barnett v. Brown, 83 F.3d 
1380, 1383 (Fed. Cir. 1996).  If the Board finds that no such 
evidence has been offered, that is where the analysis must 
end, and what the RO may have determined in that regard is 
irrelevant.  Id.  Further analysis beyond consideration of 
whether the evidence submitted in the effort to reopen is new 
and material is neither required nor permitted.  Id. at 1384.  
See also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

In September 1998, the United States Court of Appeals for the 
Federal Circuit issued an opinion which overturned the test 
for materiality established by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in Colvin 
v. Derwinski, 1 Vet. App. 171, 174 (1991) (the so-called 
"change in outcome" test).  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  The Federal Circuit in Hodge mandated 
that materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).

A review of the record in the present case reveals that the 
RO employed the now-invalidated Colvin test when addressing 
the veteran's claim to reopen.  In decisions entered in 
February and May 1997, and in a November 1997 statement of 
the case (SOC), the RO stated that, "[t]o justify a 
reopening of a claim on the basis of new and material 
evidence, there must be a reasonable possibility that the new 
evidence, when viewed in the context of all the evidence, 
both new and old, would change the outcome."  (Emphasis 
added.)

The Court has held that, when the Board proposes to address 
in its decision a question that has not yet been addressed by 
the RO, the Board must consider whether the claimant has been 
given adequate notice of the need to submit evidence or 
argument on the question, whether he has been given an 
adequate opportunity to actually submit such evidence and 
argument, and whether the SOC and/or supplemental SOC (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1998).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).

In this regard, the Board notes that this is the first time 
that the veteran has been notified that his application to 
reopen will be considered only under the definition of 
materiality set forth in 38 C.F.R. § 3.156(a), without 
reference to the test set out in Colvin.  He has not yet been 
afforded an opportunity to present argument and/or evidence 
on the matter of why his claim should be reopened under 
section 3.156(a), nor has he been provided a SOC or SSOC 
which reflects consideration of the section 3.156(a) standard 
for materiality alone, without reference to the Colvin  
"change in outcome" test.  Consequently, in order to ensure 
him full due process of law and avoid the possibility of 
prejudice, the Board will remand the matter to the RO.  
38 C.F.R. § 19.9 (1998).

The Board will also remand the matter to the RO so that the 
veteran's current mailing address can be verified.  The 
record shows that the veteran's representative contacted the 
RO by letter in December 1997 for the purpose of providing 
the RO with a new address for the veteran.  Subsequently, 
however, in late 1998, the RO began sending mail to the 
veteran at a different address.  It is not clear why this 
happened, however, inasmuch as the record before the Board 
does not contain any communication from the veteran or his 
representative reflecting an additional change of address.  
At least one VA database (VACOLS) indicates that the 
veteran's current address is still that set out in the 
representative's December 1997 communication, and it appears 
that the RO has suffered some confusion over the matter, 
judging from the fact that an October 21, 1998, letter from 
the RO was mailed to the veteran at two different addresses.  
This matter should be clarified on remand.

Finally, the Board notes that a VA record in the file, dated 
in September 1997, shows that the veteran was to be followed 
up by a member of the PTSD clinical team at the VA outpatient 
clinic in East Orange, New Jersey, beginning later that same 
month.  Although VA adjudicators are deemed to have 
constructive notice of the records of such treatment,  see 
Bell v. Derwinski, 2 Vet. App. 611 (1992) and VAOPGCPREC 12-
95 (1995), the records in question have not been obtained for 
association with his claims folder, and are therefore not 
available for appellate consideration.  On remand, the RO 
should undertake efforts to ensure that those records, and 
any other relevant records of VA treatment that have not been 
previously obtained, are procured for association with the 
file.

For the reasons stated, this case is REMANDED to the RO for 
the following actions:

	1.  The RO should undertake reasonable 
efforts to ascertain the veteran's 
proper mailing address.  The RO should 
then review the record and ensure that 
any and all communications mailed to the 
veteran subsequent to December 1997, 
including the notice of Travel Board 
hearing, dated September 14, 1998, were 
sent to the veteran at a valid address.  
If it is determined that any of those 
communications were sent to an improper 
address, they should be re-issued to the 
veteran, and he should be given a 
reasonable opportunity to respond to 
them.

	2.  The RO should contact the veteran 
and inform him of his right to present 
additional argument and/or evidence on 
the matter here on appeal.  The 
additional material received, if any, 
should be associated with the claims 
folder.  

	3.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any follow-up 
treatment the veteran may have received 
at the VA outpatient clinic in East 
Orange, New Jersey, beginning in 
September 1997.  The additional material 
received, if any, should be associated 
with the claims folder.

	4.  The RO should thereafter take 
adjudicatory on the veteran's claim.  In 
so doing, the RO should consider and 
apply the provisions of 38 C.F.R. 
§ 3.156(a) and the holding of the United 
States Court of Appeals for the Federal 
Circuit in Hodge.  If the benefit sought 
is denied, a SSOC should be issued.  The 
SSOC should contain, among other things, 
a summary of the provisions of 38 C.F.R. 
§ 3.156(a), and a discussion of how they 
affect the RO's determination.  
38 C.F.R. §§ 19.29, 19.31 (1998).  If 
necessary, given the confusion regarding 
the veteran's address, another hearing 
before a member of the Board should be 
scheduled at the RO.  

After the veteran and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required by the veteran until he receives further 
notice.  The purposes of this remand are to procure 
clarifying data and to comply with governing adjudicative 
procedures.  The Board intimates no opinion, either legal or 
factual, as to the ultimate disposition of this appeal.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, the Veterans Benefits Administration's 
Adjudication Procedure Manual, M21-1, Part IV, directs ROs to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).


